Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-20 presented for examination. Applicant filed an amendment on 07/14/2022 amending claims 11, 7, 11, 17 and 20 in the amendment.  After careful consideration of applicant’s amendments and arguments, Examiner maintains the ground of rejections of claims as set forth in detail below. Applicant's arguments with respect to claims have been fully considered but they are not found to be persuasive. 
Applicant is requested to file a terminal disclaimer for obviating the double patenting rejection over the parent patent U.S. Patent 10,748,154 as presented in the last office action.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
3.	As per amended claims 1, 7, 11 and 17, the claims 1 and 11 recite " retrieving machine learning rules and applying the machine learning rules to the payer profile, the payee profile, and the joint profile; determining a first likelihood that the specified transaction is fraudulent based on at least one of the payer score, the payee score, and the joint score; updating the machine learning rules based on the updated account data; calculating an updated payer score, an updated payee score, and an updated joint score using updated machine learning rules and applying the updated machine learning rules to the payer profile, the payee profile, and the joint profile; and determining a second likelihood that the specified transaction is fraudulent based on at least one of the updated payer score, the updated payee score, and the updated joint score” and claims 7 and 17 recites “wherein the calculating the scores, the updating the machine learning rules, the determining the first likelihood, and the determining the second likelihood are performed by a processor of a risk assessment system in communication with the profile system” which is not supported by the disclosures as submitted including the written description. Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the amended claim limitations as described in the application as filed. Applicant should specifically point out the support for any amendments made to the claims.
Examiner reviewed support for the above claim limitation in the disclosures submitted:
[0057] The rules applied to a transaction at step 620 can be developed based on analysis of large numbers of prior transactions, including transactions identified as having a risk. A risk modeling system for developing such rules will be described later in conjunction with FIG. 7. The following tables illustrate, for a payer (sender) and a payee (receiver) in a P2P payment transaction, exemplary data taken from the current transaction and from data stored in profiles (payer profile, payee profile and joint profile) that could be used to develop a score, and exemplary rules to which that data is applied in order to create a him score. 


[0060] The risk modeling done within risk modeling system 742 can be accomplished in different ways. In one embodiment logistic regression is used to evaluate large amounts of data from many financial institutions, such as the transactions and other data described earlier as received by the data aggregating system 110 (e.g., step 310 in Fig. 3). Such large amounts of transaction and account data 750 (indicated as coming from a very large, general population of people and their transactions) is provided to the risk modeling system 742, where specific past transactions identified as fraudulent have their characteristics analyzed using the predictive analysis of logistic regression to identify those characteristics of transactions, from the perspective of a payer, a payee and both the payer and payee together, that may be relevant to risk. Based on those characteristics, rules are developed that will be applied to past transactions (and to current transactions) and other data relating to an individual payer and payee. Logistic regression is particularly useful since it is suited for identifying the probability of a binary event/dependent variable (e.g. fraudulent transaction - yes/no). However, it should be appreciated that other forms of predictive analysis could be used, such as analysis using heuristics, a fuzzy logic system, a neural network engine, and other systems implementing artificial intelligence or machine learning. 
[0061] It should also be appreciated that the rules provided by the risk modeling system 742 are not static, but as large amounts of transaction and other data are continuously received, aggregated and provided to the risk modeling system 742, rules are continuously updated to accurately reflect probability based on additional transactions, including those with confirmed fraud.[0062] Once rules have been developed at the risk modeling system 742, they are provided to the risk scoring system 744. When an inquiring institution sends a request 752 (having a format, such as the request 210 seen in FIG. 2) that is received at the risk scoring system 744, the rules are applied to the profile data and transaction data to generate risk scores (payer, payee and joint). 

The written description only supports “analyzing past transaction using machine learning, rules are continuously updated to accurately reflect probability of confirmed fraud.”
The specification do not support “retrieving machine learning rules and applying the machine learning rules.., determining a first likelihood that the specified transaction is fraudulent……, using updated machine learning rules and applying the updated machine learning rules…., determining a second likelihood that the specified transaction is fraudulent…. and …the updating the machine learning rules, the determining the first likelihood, and the determining the second likelihood specified transaction is fraud…” as recited in the claims.
Applicant requested to cite a portion of submitted written description/disclosure where support for above limitation is disclosed, otherwise the limitation would constitute a new matter.
Claims are examined as presented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, Claims 1-20 are directed to system and method for receiving and account data for accounts associated with the specified person, calculating an updated payer score, payee score, an updated joint score using updated rules and applying the updated rules to accurately reflect probability of fraudulent transaction. The claims 1-20 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below
Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a system comprising at least a memory and a processor, for determining the likelihood of specified transaction is fraud. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES).  
 Claim 11 is directed to a process i.e., a series of method steps or acts, of determining the second likelihood specified transaction is fraud which is a statutory categories of invention (Step 1: YES).

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1 and 11 are similar and they are then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps “receiving account data; assigning portion of the account data to a payer profile, payee profile, and  a joint profile, calculating a payer score, a payee score, and a joint score; determining that the specified transaction will be declined based on at least one of the payer score, the payee score, and the joint score;  receiving updated account data, assigning at least a portion of the updated account data to the payer profile, the payee profile, and the joint profile.”
The limitations of receiving account data, assigning portion of the account data to a payer profile, payee profile, and  a joint profile, calculating a payer score, a payee score, and a joint score, determining a first likelihood that the specified transaction is fraudulent, receiving updated account data for at least one account of the accounts associated with the specified person and assigning at least a portion of the updated account data to the payer profile as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, similar to a computer implemented and system for borrowers shopping loan packages from lenders comprising database and interface and grading module in  Mortgage Grader Inc. v. First Choice Loan Servs., Inc. That is, other than reciting “memory device and a processor,” nothing in the claim element precludes the step from practically being performed in the mind and thus fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “a memory accessible to the processor and storing instructions that, when executed by the processor” language, “receiving, assigning, calculating, determining, receiving and assigning” as described  in the context of this claim encompasses the user manually performing the recited steps. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the processor performing “updating the (machine learning) rules based on the updated account data; calculating an updated payer score, an updated payee score, and an updated joint score using updated (machine learning) rules and applying the updated (machine learning) rules to the payer profile, the payee profile, and the joint profile; and determining a second likelihood that the specified transaction is fraudulent based on at least one of the updated payer score, the updated payee score, and the updated joint score.” The specification does not support above limitation related to machine learning except  applying machine learning to identify past transaction are fraudulent (see Specification paragraph [0060]). The processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function updating the rules based on the updated account data, calculating an updated payer scores  using updated rules and applying the updated rules to the payer profiles; and determining a second likelihood that the specified transaction is fraudulent. The processor  is recited without further details that represent no more than mere instructions to apply the judicial exception on a computer. 
An evaluation of whether limitations above limitations are insignificant extra-solution activity is then performed. Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere data gathering such as “updating rules based on accounting data, calculating updated scores, applying updated rules to profiles and determining a second likelihood that the specified transaction is fraudulent” that is necessary for use of the recited judicial exception in implementing/multiple profiles with predefined mathematical relationship. The specification do not support retrieving, applying and updating machine learning rules and  determining a second likelihood that the specified transaction is fraudulent. The specification simply states application of machine learning in identifying past transaction data as fraudulent. Nonetheless, because the claims failed to “recite any new or improved computer technology or provide new physical components beyond the mere replication of an “machine learning” and its methods could be “performed entirely in the human mind” then such claims were found directed to mere “abstract ideas”, see Vehicle Intelligence & Safety LLC v. Mercedes-Benz USA LLC. The limitation of updating the rules, calculating an updated payer scores, applying the updated rules to the payer profiles and  determining a second likelihood that the specified transaction is fraudulent in the claim is an insignificant extra-solution activity. The processor is also an additional element which is configured to carry out limitations is the tool that is used in steps described in Prong 1. But the computing device is recited so generically without any details that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: NO).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements. 
The first is the processor, which is configured to perform all the limitations recited. As explained previously, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of updating the rules, calculating an updated payer scores, applying the updated rules to the payer profiles and  determining a second likelihood that the specified transaction is fraudulent, which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a processor being configured to receive updated  account data, updating rules and updating scores for implementation of applicant’s mathematical relationship  according to the definition and determining a second likelihood that the specified transaction is fraudulent is mere data gathering  to determine that the specified transaction is fraudulent (which has no support in the specification) is recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation (a) does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
The concept of “updating the rules, calculating an updated payer scores, applying the updated rules to the payer profiles and  determining a second likelihood that the specified transaction is fraudulent ……” is similar to “selection of criterion related to access transaction associated with patient's PHI, generating and applying rules for the access criterion and determine if an event has occurred based on the rules and notifying if event has occurred” in FairWarning, IP, LLC v. Iatric System, Inc. The court in the FairWarning argued that “The claim here in contrast (to Enfish) not directed to an improvement in the way computer operate, nor does FairWarning contend as much. While claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from capabilities of a general purpose computer, rather than the patented method itself” (see Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) and “although FairWarning's claim required the use of a computer, it is incorporation of a computer, not the claim rule, that purportedly “improves the existing technological process by allowing the automation of further tasks, Alice, 134 S. Ct. at 2358”. The claims as recited do not apply specified claimed rules that “improved existing technologies" such as applied in solving problem of producing accurate and legalistic lip synchronization and facial expression in animated characters of computer animation in McRO, but it rather used computer as merely a tool to perform existing process of determining that the specified transaction will be approved based on updated scores based on rule updated  due to updated accounting data. Therefore, the instant claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible. (NO).
Further, Applicant specifically described invention is to updating the rules, calculating an updated payer scores, applying the updated rules to the payer profiles and  determining a second likelihood that the specified transaction is fraudulent (see Fig. 6 and 7, Specification: paragraph [0053-0061]). The claimed additional elements of determining a second likelihood that the specified transaction is fraudulent using examples of existing computer networking equipment, hardware, and software that are used to construct the claimed invention without apparent modification (see Fig. 8; Specification: paragraph [0062-0069]). Therefore, the additional element only recite generic components and steps are well-understood routine and conventional. 
The claims as presented is a formula in isolation and it is not analogous to claims found in eligible Diamond v. Diehr which imposed meaningful limits that apply the formula to improve an existing technological process of transforming raw and uncured rubber to cured molded rubber. The computer in the Diehr precisely determines when to open the press and eject the cured rubber perfectly curing the rubber by repeatedly calculating the rubber cure time from this temperature measurement and comparing the computed cure time to the actual elapsed time. The steps of continuously measuring temperature and repeatedly recalculating the rubber cure time and comparing it to the elapsed time were new steps that were found to be worthy of patent protection in the Diehr, which is not comparable to “determining a second likelihood that the specified transaction is fraudulent” using applicant’s mathematical relationship that is based on account data updates as recited in the instant claims. Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible. (NO).
Dependent Claims:
Examiner further reviewed the dependent claims 2-10 and 12-20 that could be added to the independent claims to make patent eligible. The dependent claims as recited pertains to additional steps which further describes account, storing scores data, risk association with user profiles, account data updates, storing profiles, determining approving or declining specified transactions, receiving account update data, association between payer score and risk, and notification of payment which appear to be a commercial interaction /certain method of organizing human activities related a transaction performance guarantee in buySafe Inc., v. Google, Inc. using a generic computer component that been found to be an abstract idea as described above. These dependent claims do not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims as recited would not make the independent claim significantly more by incorporating them into the independent claims 1 and 11. Therefore, claims 1-20 are not patent eligible (NO). 

Remarks
The cited prior arts of record Love et al. (U.S. Patent No. 8,682,764), Zoldi et al. (U.S. Pub No. 2009/0222369), Ulrich (U.S. Patent No. 7,440,915), and Clower (U.S. Pub No. 2017/0270497) neither anticipates, nor fairly and reasonably teaches an invention as represented in the current claim set. The prior arts of Love et al. disclosed determining risk associated to transaction by retrieving link data associated with entity/person (see abstract). Zoldi, et al. disclosed updating and assessing fraud risk,  calculating single score based on account profile, segment profiler and global profile and capturing fraudulent activity by using a profile (abstract, paragraph [0006, 0086)  Clower et al. teach joint profile of payee and payee (see paragraph [0049, 0063]). Applicant is requested to obviate above pending rejections for further consideration of the application.

Response to Argument
Examiner maintains the ground of rejections of claims after careful consideration of applicant’s amendments and arguments as described above. Applicant's arguments with respect to claims have been fully considered but they are not found to be persuasive. 
Applicant amended the claims  based on statement “However, it should be appreciated that other forms of predictive analysis could be used, such as analysis using heuristics, a fuzzy logic system, a neural network engine, and other systems implementing artificial intelligence or machine learning” in specification paragraph [0060]). Applicant further argued “Additionally, the claims are amended to describe “calculating the payer score, the payee score, and the joint score includes retrieving rules and applying the rules to the payer profile, the payee profile, and the joint profile, wherein the rules are generated using a machine learning model”, and “updating the rules based on the updated account data, wherein the rules are updated using the machine learning model.” The specification do not describe “machine learning model” and do not support “generating and updating machine learning rules using machine learning model.” The claims as presented do not recite “…..wherein the rules are generated using a machine learning model …” and “… wherein the rules are updated using the machine learning model.” The claim simply recites applying machine learning to determine a specific transaction is fraudulent without describing specific system architecture by only making reference to generic machine learning techniques. The court has found that the claims as such is directed to mental process of abstract idea merely using “mathematical algorithm to perform predictive analysis”, see PUREPREDICTIVE, INC., Plaintiff, v. H2O.AI, INC., Defendant (Fed. Cir. 2018).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Bhagat et al. (U.S. Pub No. 2017/0011397) teach person to person payments using a controlled payment number.
GAO (2015) teaches managing fraud risks in federal programs.
Philips et al. teach Credit card fraud detection based on behavior mining.
Cowan (U.S. Pub No. 2014/0280576) teaches determining activities relevant to groups of individuals with respective profile data. 
Huang et al. (U.S. Pub No. 2012/0078791) teach facilitating payment transactions using access devices.
Swanson et al. (U.S. Pub No. 2017/0178110) teach private payee-controlled compensation disbursement system to multiple payee directed disbursement devices
Chenevich et al. (U.S. Pub No. 2002/0111886) teach payment management.
Doran et al. (U.S. Pub No. 2012/0143761) teaches social network payment system.
	Kanjlia et al.  (U. S. Pub No. 2014/0172695) teach providing user interface for facilitating personal payment transactions.
	Tumminaro et al. (U.S. Pub No. 2007/0255653) teach mobile person-to-person payment system.
Vasten (U.S. Pub No. 2011/0055081) teaches alternative funding source for portable consumer device.
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        11/14/20222